Case 1:17-bk-11190        Doc 749     Filed 12/31/18 Entered 12/31/18 13:32:30            Desc Main
                                     Document      Page 1 of 9


                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF RHODE ISLAND


 In re                                                 Case No. 1:17-bk-11190 (DF)

 Alliance Security Inc.                                Chapter 11

         Debtor




         Contingent Creditor, the Federal Trade Commission (“FTC” or “Commission”) hereby

 moves for a temporary stay of its pending motion to dismiss or convert the bankruptcy, which is

 presently set for an evidentiary hearing to be held on January 11, 2018. In support of this

 motion, counsel for the FTC states as follows:

 1.      At the end of the day on December 21, 2018, appropriations for the FTC expired. The

 FTC had sufficient carryover funds to continue operating through midnight on December 28.

 After that, the agency lacks appropriated funding, and does not know when funding will be

 restored.

 2.      Absent an appropriation, FTC attorneys are prohibited from working, even on a voluntary

 basis, “except for emergencies involving the safety of human life or the protection of property.”

 31 U.S.C. § 1342.

 3.      Undersigned counsel for the FTC therefore requests that the Court stay all deadlines for

 the FTC’s pending motion to dismiss or convert the bankruptcy, including the evidentiary

 hearing, until Congress has restored appropriations to the FTC.

 4.      If this motion for a stay is granted, undersigned counsel will notify the Court as soon as

 Congress has appropriated funds for the FTC. The Commission requests that, at that point, all
Case 1:17-bk-11190       Doc 749     Filed 12/31/18 Entered 12/31/18 13:32:30             Desc Main
                                    Document      Page 2 of 9


 current deadlines for the FTC’s motion to dismiss or convert the bankruptcy be extended

 commensurate with the duration of the lapse in appropriations.

 5.     Counsel for Debtor, the U.S. Trustee’s Office, and the Creditors Committee have

 authorized counsel for the FTC to state that Debtor has no objection to this motion.

        Therefore, although we greatly regret any disruption caused to the Court and the other

 litigants, the FTC hereby moves to stay its motion to dismiss or convert the bankruptcy, and all

 associated deadlines, until FTC attorneys are permitted to resume their usual civil litigation

 function



 Dated: December 31, 2018                      Respectfully submitted,


                                                /s/ Ian L. Barlow
                                               Ian L. Barlow (DC Bar. No. 998500)
                                               Federal Trade Commission
                                               600 Pennsylvania Ave., NW
                                               CC-9528
                                               Washington, D.C. 20580
                                               Telephone: (202) 326-3120
                                               Facsimile: (202) 326-3395
                                               E-Mail: ibarlow@ftc.gov
                                               Attorney for Federal Trade Commission




                                                  2
Case 1:17-bk-11190        Doc 749     Filed 12/31/18 Entered 12/31/18 13:32:30          Desc Main
                                     Document      Page 3 of 9


                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 31, 2018, I electronically filed the foregoing Notice of

 Appearance in the above-captioned matter with the Clerk of the Bankruptcy Court for the

 District of Rhode Island using the Court’s electronic filing CM/ECF system. The following

 participants receive notice electronically:


 Patricia Antonelli on behalf of Creditor Monitronics International, Inc.
 pantonelli@cgdalaw.com, admin@cgdalaw.com

 James G. Atchison on behalf of Debtor Alliance Security, Inc.
 jatchison@shslawfirm.com, bkdept@shslawfirm.com

 James G. Atchison on behalf of Defendant Alliance Security, Inc.
 jatchison@shslawfirm.com, bkdept@shslawfirm.com

 James G. Atchison on behalf of Plaintiff Alliance Security, Inc.
 jatchison@shslawfirm.com, bkdept@shslawfirm.com

 Steven J. Boyajian on behalf of Creditor Committee Official Committee of Unsecured Creditors
 of Alliance Security, Inc.
 sboyajian@rc.com, bvucci@rc.com

 Jon R. Brakke on behalf of Creditor Western Equipment Finance, Inc.
 jbrakke@vogellaw.com, jnona@vogellaw.com

 Thomas E. Carlotto on behalf of Debtor Alliance Security, Inc.
 tcarlotto@shslawfirm.com

 Gary L. Donahue
 ustpregion01.pr.ecf@usdoj.gov

 Peter J. Furness on behalf of Creditor Nortek Security & Control, LLC
 peter@rhf-lawri.com, kristin@rhf-lawri.com;kristen@rhf-lawri.com

 Richard L. Gemma on behalf of Creditor Bank of America, NA
 rgemma@wdglaw.com, mgomes@wdglaw.com

 Richard L. Gemma on behalf of Interested Party PNC Equipment Finance, LLC, successor by
 assignment to ECN Financial, LLC
 rgemma@wdglaw.com, mgomes@wdglaw.com


                                                  3
Case 1:17-bk-11190      Doc 749     Filed 12/31/18 Entered 12/31/18 13:32:30   Desc Main
                                   Document      Page 4 of 9


 Peter M. Iascone on behalf of Defendant Aurelio Debernard
 pmiascone.law@gmail.com, peteri@iasconelaw.com;ericac@iasconelaw.com

 Peter M. Iascone on behalf of Defendant Darryl Israel
 pmiascone.law@gmail.com, peteri@iasconelaw.com;ericac@iasconelaw.com

 Peter M. Iascone on behalf of Defendant Derek Isola
 pmiascone.law@gmail.com, peteri@iasconelaw.com;ericac@iasconelaw.com

 Peter M. Iascone on behalf of Defendant Isai Tellez
 pmiascone.law@gmail.com, peteri@iasconelaw.com;ericac@iasconelaw.com

 Peter M. Iascone on behalf of Defendant Ismael Tellez
 pmiascone.law@gmail.com, peteri@iasconelaw.com;ericac@iasconelaw.com

 Peter M. Iascone on behalf of Defendant Jacob Fisher
 pmiascone.law@gmail.com, peteri@iasconelaw.com;ericac@iasconelaw.com

 Peter M. Iascone on behalf of Defendant Joseph Fortin
 pmiascone.law@gmail.com, peteri@iasconelaw.com;ericac@iasconelaw.com

 Peter M. Iascone on behalf of Defendant Kelly Gibbs
 pmiascone.law@gmail.com, peteri@iasconelaw.com;ericac@iasconelaw.com

 Peter M. Iascone on behalf of Defendant Kendrick Spencer
 pmiascone.law@gmail.com, peteri@iasconelaw.com;ericac@iasconelaw.com

 Peter M. Iascone on behalf of Defendant Marcus E. Mack
 pmiascone.law@gmail.com, peteri@iasconelaw.com;ericac@iasconelaw.com

 Peter M. Iascone on behalf of Defendant Steve McKinney
 pmiascone.law@gmail.com, peteri@iasconelaw.com;ericac@iasconelaw.com

 Katherine E. Johnson on behalf of Interested Party Federal Trade Commission
 kjohnson3@ftc.gov

 Lisa M. Kresge on behalf of Creditor Career Education Corporation
 lkresge@brcsm.com, jlawson@brcsm.com

 Linda S. LaRue on behalf of Creditor Monitronics International, Inc.
 llarue@qslwm.com, nchancellor@qslwm.com

 Lynda L. Laing on behalf of Creditor TD Auto Finance LLC
 lynn@straussfactor.com, straussfactorlaw@cs.com

 Elizabeth A. Lonardo on behalf of Creditor BMW Financial Services NA, LLC
                                                4
Case 1:17-bk-11190       Doc 749    Filed 12/31/18 Entered 12/31/18 13:32:30          Desc Main
                                   Document      Page 5 of 9


 elonardo@smsllaw.com, bsiter@smsllaw.com;lonardoer80313@notify.bestcase.com

 John T. Longo on behalf of Interested Party Abante Rooter and Plumbing, Inc.
 jtlongo@citadelpc.com, jtlongo@yahoo.com;jstorm@citadelpc.com

 John T. Longo on behalf of Interested Party Mark Hankins
 jtlongo@citadelpc.com, jtlongo@yahoo.com;jstorm@citadelpc.com

 John T. Longo on behalf of Interested Party Philip Charvat
 jtlongo@citadelpc.com, jtlongo@yahoo.com;jstorm@citadelpc.com

 Vincent A Lucas
 vincentlucaslegal@gmail.com, vincentlucaslegal@gmail.com

 David A. Mawhinney on behalf of Creditor Nortek Security & Control, LLC
 david.mawhinney@klgates.com

 Matthew P. McCue on behalf of Interested Party Abante Rooter and Plumbing, Inc.
 mmccue@massattorneys.net, mmccue@massattorneys.net

 Matthew R. McGuigan on behalf of Creditor Mill Stone Legal Group, LLC
 mmcguigan@millstonelegal.com, mmcg16@yahoo.com

 Matthew R. McGuigan on behalf of Creditor Shane Meyers
 mmcguigan@millstonelegal.com, mmcg16@yahoo.com

 E. B. McLeod, III on behalf of Creditor South Carolina Department of Employment and
 Workforce
 tmcleod@dew.sc.gov, ecf@dew.sc.gov

 Emily J Migliaccio on behalf of Creditor Monitronics International, Inc.
 emigliaccio@cgdalaw.com

 Martin A. Mooney on behalf of Creditor TD Auto Finance LLC
 Ahight@schillerknapp.com,
 kcollins@schillerknapp.com;Tshariff@schillerknapp.com;cmack@schillerknapp.com

 Christopher J. Moser on behalf of Creditor Monitronics International, Inc.
 cmoser@qslwm.com, nchancellor@qslwm.com

 Sandra Nicholls on behalf of Assistant U.S. Trustee Gary L. Donahue
 sandra.nicholls@usdoj.gov

 Anthony I. Paronich on behalf of Interested Party Abante Rooter and Plumbing, Inc.
 anthony@broderick-law.com, ted@broderick-law.com


                                                 5
Case 1:17-bk-11190       Doc 749     Filed 12/31/18 Entered 12/31/18 13:32:30      Desc Main
                                    Document      Page 6 of 9


 Anthony I. Paronich on behalf of Interested Party Mark Hankins
 anthony@broderick-law.com, ted@broderick-law.com

 Anthony I. Paronich on behalf of Interested Party Philip Charvat
 anthony@broderick-law.com, ted@broderick-law.com

 Amanda M. Perry on behalf of Creditor Mercedes-Benz Financial Services USA, LLC
 amperry@dioriolaw.com, jmpagano@dioriolaw.com

 Gregory P. Sorbello on behalf of Defendant Aurelio Debernard
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Defendant Darryl Israel
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Defendant Derek Isola
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Defendant Isai Tellez
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Defendant Ismael Tellez
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Defendant Jacob Fisher
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Defendant Joseph Fortin
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Defendant Kelly Gibbs
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Defendant Kendrick Spencer
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Defendant Marcus E. Mack
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Defendant Steve McKinney
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Interested Party Aurelio Debernard
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Interested Party Darryl Israel
                                                 6
Case 1:17-bk-11190       Doc 749     Filed 12/31/18 Entered 12/31/18 13:32:30     Desc Main
                                    Document      Page 7 of 9


 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Interested Party Derek Isola
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Interested Party Isai Tellez
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Interested Party Ismael Tellez
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Interested Party Jacob Fisher
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Interested Party Joseph Fortin
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Interested Party Kelly Gibbs
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Interested Party Kendrick Spencer
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Interested Party Marcus E. Mack
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Gregory P. Sorbello on behalf of Interested Party Steve McKinney
 gregsorbello@gmail.com, ericac@iasconelaw.com

 Tatyana P. Tabachnik on behalf of Creditor JPMorgan Chase Bank, N. A.
 bankruptcyNE@orlans.com, ttabachnik@orlans.com;ANHSOM@4stechnologies.com

 Tatyana P. Tabachnik on behalf of Creditor JPMorgan Chase Bank, National Association
 bankruptcyNE@orlans.com, ttabachnik@orlans.com;ANHSOM@4stechnologies.com

 Timothy A. York on behalf of Creditor Monitronics International, Inc.
 tyork@qslwm.com, nchancellor@qslwm.com

 Timothy A. York on behalf of Defendant Monitronics International, Inc.
 tyork@qslwm.com, nchancellor@qslwm.com




                                                 7
Case 1:17-bk-11190      Doc 749      Filed 12/31/18 Entered 12/31/18 13:32:30       Desc Main
                                    Document      Page 8 of 9


 The following parties have been served upon their request for notice via pre-paid, first
 class mail:

 BMW Financial Services NA, LLC
 4515 N Santa Fe Ave. Dept. APS
 Oklahoma City, OK 73118

 Daniel S. Blynn
 Venable LLP
 600 Massachusetts Avenue, NW
 Washington, DC 20001

 Eboney Cobb on behalf of Creditor Richardson Independent School District
 Perdue, Brandon, Fielder, Collins & Mott
 500 E. Border Street
 Suite 640
 Arlington, TX 76010

 IBM Credit LLC
 Peter Brown
 Special Handling Group
 7100 Highlands Pkwy
 Smyrna, GA 30082

 Internal Revenue Service
 Insolvency Unit 4th Floor
 380 Westminster Street
 Providence, RI 02903

 Marie Josee Dube
 International Business Mgmt Corp
 275 Viger East Montreal
 Quebec H2X 347

 Office of Unemployment Compensation Tax Services
 Commonwealth of Pennsylvania
 Department of Labor and Industry
 651 Boas Street Room 702
 Harrisburg, PA 17121

 RI Division of Taxation
 Bankruptcy Unit
 Chief Collection Section
 One Capitol Hill
 Providence, RI 02903


                                               8
Case 1:17-bk-11190        Doc 749    Filed 12/31/18 Entered 12/31/18 13:32:30        Desc Main
                                    Document      Page 9 of 9


 Security Systems, Inc.
 1125 Middle Street
 Middletown, CT 06457

 State of RI - Labor and Training
 Legal Department
 Bldg 72 3rd Floor
 1511 Pontiac Avenue
 Cranston, RI 02920

 Texas Comptroller of Public Accounts on behalf of the State of Texas and Local Sales Tax
 Jurisdictions
 Office of Attorney General
 Bankruptcy and Collections Division MC00
 PO Box 12548
 Austin, TX 78711-2548

                                                   /s/ Ian Barlow
                                                   Ian Barlow




                                               9
